Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of the invention of Group III, claims 12-20, drawn to a method for forming a skin care composition, and the species of 4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid and hydroxyethyl urea, niacinamide and kojic acid, and C-beta-D-xylopyranoside-2-hydroxypropane, in accordance with Example 5 of the Application (Table 6),  in the reply filed on 4/8/22 is acknowledged.  The traversal is on the ground(s) that because the claim features of the three groups overlap to such a degree that a full examination of Group III will necessarily include each and every feature of Groups I and II.  Applicant also argues that application to hair is necessarily application to skin, from which the hair is growing. This is not found persuasive because Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In addition, a search of the composition would not necessarily yield a complete search of the method, and vice versa.  Regarding the application to hair vs. skin, product can be applied to hair without application to skin, and vice versa. Regarding the species election, Applicant argues that there is no serious burden for such a search.  This is not found persuasive and the search burden was explained in the restriction. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 are withdrawn as being drawn to a nonelected invention.
Claims 13, 15, 17, 18 and 20 are withdrawn as not being directed to the elected species.
Claims 12, 14, 16 and 19 are under consideration to the extent that the method of making the composition comprises a step of providing the species of 4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid and hydroxyethyl urea, niacinamide and kojic acid, and C-beta-D-xylopyranoside-2-hydroxypropane. 

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 4/30/20, 8/20/20, and 12/8/21. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 6,492,326) in view of Bernard et al. (US 2007/0014748) and Black et al. (FR 2946254 A1). 
Robinson et al. teach skin care compositions containing combinations of skin care actives and to methods of using and making such compositions to regulate the condition of skin (e.g. abstract). Robinson et al. teach the compositions are generally prepared by conventional methods including mixing of the ingredients in one or more steps to a relatively uniform state, with or without heating, cooling, application of vacuum, and the like (e.g. column 34, lines 14-20; Examples).  Robinson et al. teach that the compositions comprise niacinamide (i.e. second grade whitening agent) (e.g. column 2, lines 50-52; Examples). Robinson et al. teach that the composition may include additional skin care actives including kojic acid (e.g. column 6, line 1). Robinson et al. teach that the composition may further include desquamation actives (e.g. column 6, line 65-column 7, line 15) and anti-aging actives (e.g. column 7, line 24-40). While there is not a single example comprising each of the claimed components, the ingredients are included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results. Robinson et al. teach that the compositions are useful for regulating the condition of skin, especially for regulating visible and/or tactile discontinuities in skin associated, e.g., with skin aging (e.g. column 1, lines 18-25).  
Robinson et al. do not teach the inclusion of the elected species of 4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid, hydroxyethyl urea, or C-beta-D-xylopyranoside-2-hydroxypropane. These deficiencies are made up for by the teachings of Bernard et al. and Black et al.
Bernard et al. teach compositions for stimulation of desquamation of the skin, which stimulate natural desquamation processes without having the disadvantages of the compounds of the prior art (e.g. abstract; paragraph 0019).  Bernard et al. teach the inclusion of the desquamation agents N-2-hydroxyethylpiperazine-N-2-ethane)sulphonic acid (HEPES) and hydroxyethyl urea (e.g. paragraphs 0035, 0088, 0131). 
Black et al. teach anti-aging compositions comprising a c-glycoside derivative (e.g. abstract; page 1). Black et al. teach that the c-glycoside is C- (3-D-xylopyranoside-2-hydroxypropane (Pro-Xylane), which stimulates the synthesis of GAGs, collagens, and hyaluronic acid receptors (e.g. page 4, line 142-154; page 11, lines 433-436). 
Regarding Claims 12, 14, 16, and 19, it would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  All of the compositions are useful as skin compositions and one of ordinary skill would have been motivated in order to provide the benefits of desquamation and anti-aging as suggested by Robinson and provided by Bernard et al. and Black et al. “When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected the claimed combination of ingredients from within a prior art disclosure, to arrive compositions “yielding no more than one would expect from such an arrangement”.
	

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619